UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
JASON MARTINEZ, :
Plaintiff,
V.
STEVEN D’AGATA and MARK HESS,
Defendants.
oe cee eene ne enennneneeneeneenneneenne vewneneeeeeX

 

 

ORDER

16 CV 44 (VB)

As discussed at a conference held today, at which counsel for all parties appeared in

person, it is HEREBY ORDERED:

1, The matter is adjourned to March 16, 2020, at 2:30 p.m.

2, By February 3, 2020, plaintiff shall serve a settlement demand on defendants.
Prior to the conference, the parties shall engage in meaningful settlement discussions. The
parties shall come to the March 16 conference prepared to discuss (i) how the Court might assist
them in settling the case, and (ii) the scheduling of trial and the dates for pretrial submissions.

ale

Vincent L. Briccetti
United States District Judge

Dated: January 27, 2020
White Plains, NY
